                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

WAHIID M. ALAMIIN a/k/a                        )
JAMES SHOCKEY,                                 )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )   Case No. CIV-13-1001-G
                                               )
SCOTT CROW,                                    )
in his official capacity,                      )
                                               )
              Defendant.                       )

                                          ORDER

        Now before the Court is a Notice (Doc. No. 249), which was filed by Plaintiff and

accompanied by 24 signed subpoena forms.

     A. Document Subpoenas

        Two of the requested subpoenas request production of documents and answers to

various requests. The Court DENIES issuance of such subpoenas as the parties’ discovery

period has now passed.

     B. Trial Subpoenas

        The remaining subpoena forms seek the testimony of individuals at Plaintiff’s

upcoming civil trial. In his Notice, liberally construed, Plaintiff requests that his requested

subpoenas be issued by the Court Clerk and served upon their recipients by the United

States Marshals Service (“USMS”).
          1. Issuance

       It is unclear from certain of Plaintiff’s subpoena requests—even considered in

conjunction with the witness list previously filed—what the substance of the relevant

witnesses’ testimony would be or how such testimony is material to the claims at issue. In

light of the special considerations of pro se litigation, the Court declines to allow multiple

subpoenas to issue without further direction. Therefore, if Plaintiff wishes to arrange

service of any of his requested subpoenas, he must (in addition to fulfilling the

requirements as to costs as outlined below) submit a short statement to the Court of

each subpoenaed individual’s expected testimony and its relevance to the lawsuit.

          2. Service

                  a. Federal Rule of Civil Procedure 45(b)(1)

       Federal Rule of Civil Procedure 45(b)(1) prescribes that if a subpoena requires that

person’s attendance, service of that subpoena requires “[t]endering the fees for 1 day’s

attendance and the mileage allowed by law.” Fed. R. Civ. P. 45(b)(1); see also 28 U.S.C.

§ 1821. There is no indication from the record that Plaintiff has sent those funds along

with his requests or has arranged for their payment with the Court Clerk. If Plaintiff

wishes to have his subpoenas served, he must send that payment to the Court Clerk

for each subpoena, to be transmitted to the USMS along with his service requests.

                  b. USMS Fees

       The USMS is authorized by federal statute to charge fees for service (including

service of subpoenas), and the amount of fees charged is established by federal regulation.

See 28 U.S.C. § 1921(a)(1)(B); 28 C.F.R. § 0.114. According to the USMS website, unless


                                              2
a litigant is proceeding in forma pauperis, “the USMS must request advance payment of

the estimated fees and expenses for service of process.”1 The USMS is entitled to collect

these fees and expenses even where service is attempted but is unsuccessful. 28 C.F.R. §

0.114(f) (“The United States Marshals Service shall collect the fees enumerated in [28

C.F.R. § 0.114(a)], where applicable, even when process i[s] returned to the court or the

party unexecuted, as long as service is endeavored.”).

       Plaintiff is not proceeding in forma pauperis, thus he is not entitled to service by the

USMS at no cost. He may arrange for service by the USMS for a fee, however. See Fed.

R. Civ. P. 4(c)(3).   The undersigned will direct the Clerk of Court to assist Plaintiff with

any request he makes to the USMS for service of issued subpoenas; however, Plaintiff must

be prepared to pay the required fee to the USMS for its efforts. Having been advised of

the mandatory fees and expenses, if Plaintiff wishes to have service completed by the

USMS he should complete and return a Form USM-285, along with the proper

advance payment, to the Clerk of this Court, for each requested subpoena. If Plaintiff

requests the USMS to serve an individual by mail, he must include an $8.00 advance

payment, see 28 C.F.R. § 0.114(a)(2); Holmes v. United States, No. CIV-06-796-R, 2008

WL 111320, at *3 (W.D. Okla. Jan. 8, 2008). If Plaintiff requests the USMS to serve

an individual personally, he must include a $65.00 advance payment per subpoena,

which will compensate the USMS for one hour of its time. See 28 C.F.R. § 0.114(a)(3).

For the latter method of service, Plaintiff also will be liable for payment to the USMS


1
  Form USM-285, https://www.usmarshals.gov/process/usm285.pdf; Instructions for
Completing USM-285, https://www.usmarshals.gov/process/usm285.htm.


                                              3
for any time spent in excess of one hour (at a rate of $65.00 per hour or portion

thereof), plus travel costs at $.21 per mile and any other out-of-pocket expenses. See

id. § 0.114(a)(3), (b), (c).2

                                      CONCLUSION

       ACCORDINGLY, Plaintiff’s request to have these subpoenas issued by the Court

Clerk and served by the USMS is DENIED. The Court Clerk is directed to hold Plaintiff’s

remaining 22 subpoena requests in the case file for the present. If Plaintiff wishes to have

any of the 22 subpoenas issued and served, he must submit the statement and payments

outlined above as soon as possible for each such subpoena. The Court will then consider

Plaintiff’s requests and determine whether the requested subpoenas should be issued and

served.

       The Clerk of the Court is directed to send Plaintiff, along with this Order, copies of:

(1) Form USM-285; (2) 28 C.F.R. § 0.114; and (3) 28 U.S.C. §§ 1821, 1921.

       IT IS SO ORDERED this 29th day of July, 2019.




2
 The Court has not been asked, and makes no finding here, as to whether any particular
method of service would allow the person subject to the subpoena “a reasonable time to
comply” or otherwise comport with applicable Rules. Fed. R. Civ. P. 45(d)(3)(A).


                                              4
